DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-13, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

4.	Claims 1-5 and 11-13 are  rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232) in view of Sharma et al. (USP 2016/0373351) .
As Per Claim 1,  Egnor et al. ( Egnor) teaches,  a system for an autonomous vehicle, ( via vehicle 200 , in Fig.2, being autonomous , col.12, line s29-30, ref. claim 10), comprising: a master computing unit  ( via a primary controller)configured to control operations of the autonomous vehicle;   a slave computing unit  (via  secondary controller) communicatively coupled to the master computing unit and configured to control the operations of the autonomous vehicle in response to detecting a failure of the master computing unit; ( via;  col.2, lines 1-25, col.3, line 35-col.5, line 3) at least one lidar configured to acquire environmental information around the autonomous vehicle; ( col. 6, line 15-col.7, line 43).
However, Egnor does not explicitly teach, a switch   communicatively coupled to the at least one lidar, the master computing unit, and the slave computing unit, and configured to provide the environmental information to the master computing unit and the slave computing unit for controlling the autonomous vehicle.
In a related field of Art, Sharma et al. ( Sharma) teaches, architecture for network visibility system, wherein, a router controller 104 forwarding rules  in  a packet router of 710 is configured to receive one or more packets and to forward the received packets to one or more server blades for further processing. [0136-0142], Figs. 1, 7A, 7B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and  Sharma and   before him before the effective filing date of the claimed invention to incorporate to modify the systems of Egnor to include the network visibility  architecture teachings (   switch 710  of router controller 104) and configure with the system of Egnor  in order to  achieve a switch being configured with mater controller and  slave controller and  to providing  the environmental information received from different sensors  to the master computing unit and the slave computing unit for controlling the autonomous vehicle.  Motivation to combine the two teachings is, inter control between master controller and slave controller  and provide failsafe working  environment (i.e., an added safety feature to enhance safety of vehicle operation).

As per Claim 2, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma  teaches, wherein the at least one lidar comprises a plurality of lidars provided at different positions of the autonomous vehicle.  ( col..6, line 15- col.7, line 43).
As per Claim 3, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma  teaches, wherein the system further comprises: at least one positioning device communicatively coupled to the switch, and configured to acquire positioning information of the autonomous vehicle and send the positioning  GPS , col. 6, lines 30-40).
As per Claim 4, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma  teaches, positioning devices ( GPS , col. 6, lines 30-40).
 	However, Egnor  in view of Sharma  does not explicitly teach,  one positioning device comprises a plurality of independently operating positioning devices.  
However, positioning device comprises a plurality of independently operating positioning devices, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 5, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma  teaches, wherein the system further comprises: at least one camera communicatively coupled to the master computing unit, and configured to acquire an optical image around the autonomous vehicle and send the optical image to the master computing unit.  ( camera 134, col.6, lines 15-30).
 As per Claim 11, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma teaches, wherein the master computing unit is further configured to: generate a control signal for a vehicle chassis control system of the autonomous vehicle at least partially based on the environmental information.  (Egnor: via;  col.2, lines 1-25, col.3, line 35-col.5, line 3).
As per Claim 12, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma teaches, wherein the slave computing unit is further (Egnor :  via;  col.2, lines 1-25, col.3, line 35-col.5, line 3).
Claim 13 is being rejected using the same rationale as claim 1.

5.	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232) in view of Sharma et al. (USP 2016/0373351)  in view of Zhu ( USP 2019/0378412). 
As per Claim 6, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma  does not explicitly teach, wherein the system further comprises: a vehicle-to-everything (V2X) device communicatively coupled to the switch, such that the autonomous vehicle communicates with an external device. 
In a related field of Art, Zhu teaches, V2X communication based vehicle lane system for autonomous vehicle, wherein, autonomous vehicle 101 being equipp3ed with sensor system 115 which includes a vehicle-to-everything (V2X) unit 216. 
V2X unit 216 can include V2X transmitter(s) and sensor(s) to send/receive V2X communication data to/from surrounding vehicles, infrastructures, and/or any  V2X- based devices. ([0024], Figs.1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Zhu and   before him before the effective filing date of the claimed invention to incorporate to modify the systems of Egnor to include the  V2X communication –based vehicle lane system  teachings (sensor system 115 including .

6.	Claims 7-8 are  rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232) in view of Sharma et al. (USP 2016/0373351) in view of  Rodenbeck et al. ( USP 2018/0174472).  
As per Claim 7, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma  does not explicitly teach, wherein the system further comprises: at least one millimeter wave radar communicatively coupled to the master computing unit and the slave computing unit, and configured to acquire a microwave image around the autonomous vehicle and send the microwave image to the master computing unit and the slave computing unit.  
In a related field of Art, Rodenbeck et al. ( Rodenbeck) teaches, autonomous airborn vehicle   controlled by  millimeter wave radar, wherein, the UAV being equipped with controller and a  millimeter wave radar 808 , transmitting  MMW radar signals  (810) and receiving MMW radar returns (812) informing the UAV controller of the presence of multiple  detections, MMW radar returns containing information including the position, velocity and bearing of each detection, [0044-0046], Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Rodenbeck and   before him before the effective filing date of 

As per Claim 8, Egnor as modified by Sharma and Rodenbeck teaches the limitation of Claim 7. However, Egnor  in view of Sharma  and  Rodenbeck  teaches, millimeter wave radar ([0044-0046], Figs. 1, 8).
 However, Egnor in view of Sharma and Rodenbeck   does not explicitly teach one millimeter wave radar comprises a plurality of millimeter wave radars provided at different positions of the autonomous vehicle .
However, one millimeter wave radar comprises a plurality of millimeter wave radars provided at different positions of the autonomous vehicle ., would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

7.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232) in view of Sharma et al. (USP 2016/0373351)  in view of  YI et al. (USP 2021/0006571)  
As per Claim 9, Egnor as modified by Sharma teaches the limitation of Claim 1. However, Egnor  in view of Sharma  does not explicitly teach, wherein the system further comprises: a security gateway communicatively coupled to the switch and configured to perform safe communication with the external device.  

It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and YI and   before him before the effective filing date of the claimed invention to incorporate to modify the systems of Egnor to include the   Security gateway as taught by YI in order to detect any malfunctioning or unavailability of any devices and generating an alert or a log and saving in the vehicle storage or sending it to cloud server. Motivation to combine the two teachings is,  vehicle device malfunction detection (i.e., an added safety feature to enhance   vehicle safety)

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Egnor et al. ( USP 9,195,232) in view of Sharma et al. (USP 2016/0373351)   in view of YI et al. (USP 2021/0006571) in view Hansel et al. ( USP 2019/0318555).
As per Claim 10, Egnor as modified by Sharma and Yi  teaches the limitation of Claim 1. However, Egnor  in view of Sharma  and YI  does not explicitly teach, wherein the system further comprises: a black box communicatively coupled to the security 
In a related field of Art, Hansel et al. ( Hansel) teaches,  an autonomous vehicle being equipped with black box recorder 102, recording event data, [0013-0017], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Egnor and Hansel and   before him before the effective filing date of the claimed invention to incorporate to modify the systems of Egnor to include the  teachings (black box recorder 102 ) of Hansel in order to store all events  data and retrieve events after an incident ( e.g. collision)  or AV power id cut-off. Motivation to combine the two teachings is,  to retrieve raw sensor data to be used to improve the algorithms that generate the 3D modeling of the vehicle external environment and improve the training of the machine learning algorithm used for vehicle navigation (e.g., assisted or autonomous).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        November 6, 2021